Citation Nr: 1512873	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for vertigo, to include secondary to bilateral hearing loss.  

3.  What evaluation for bilateral hearing loss is warranted from July 28, 2009?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1951 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his February 2013 VA-9 Form.  
This hearing was scheduled for January 2015 and the Veteran was so informed in a December 2014 letter.  The Veteran responded with a December 2014 letter asking for his hearing date to be changed to a later time in order to get more evidence and to make sure his affairs were in order.  The Board finds that the Veteran provided good cause for his request, but VA failed to respond.  

A remand is necessary to reschedule a Travel Board Hearing to allow the Veteran to appear at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule a Travel Board hearing in accordance with applicable procedures and the appellant's December 2014 correspondence.  If the Veteran desires to withdraw his request, he should notify his representative and the RO in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




